Case 1:20-cv-04664-BMC Document 50 Filed 10/12/20 Page 1 of 14 PageID #: 1266



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
Mathew Harley, Damali L’Elie, Michael Maniates
Emily McGrath, Susan Lahey, N.H. Quaide Williams
Jessica Roitman, Katie Von Holzen, Benjamin Cole
and Ryan Burruss, individually, and on behalf of all others
similarly situated,
                                                                     Docket No. 20-cv-4664-BMC
                           Plaintiffs,
                                                                     DEFENDANT OHIO
                                v.                                   SECRETARY OF STATE
                                                                     FRANK LAROSE’S
Peter S. Kosinski, Andrew Spano, and Douglas Kellner                 NOTICE OF
in their official capacities as Commissioners of the New York        SUPPLEMENTAL
State Board of Elections, Todd D. Valentine and Robert A             AUTHORITY
Brehm in their official capacities as Co-Executive Directors of
the New York State Board of Elections, et al.,

Defendants.

         Defendant Ohio Secretary of State Frank LaRose hereby submits the attached Order

 issued by the Sixth Circuit Court of Appeals granting the Ohio Secretary of State’s motion for a

 stay pending appeal in the case A. Philip Randolph Inst. of OH, et al. v. Frank LaRose, No. Case

 No. 20-4063 (6th Cir. Oct. 9, 2020).

                                                      Respectfully Submitted,
                                                      DAVE YOST
                                                      Ohio Attorney General
                                                      /s/ Renata Y. Staff
                                                      HEATHER L. BUCHANAN (OHIO 0083032)*
                                                      RENATA Y. STAFF (OHIO 0086922)*
                                                      Assistant Attorney General
                                                      Constitutional Offices Section
                                                      30 East Broad Street, 16th Floor
                                                      Columbus, Ohio 43215
                                                      Tel: 614-466-2872 | Fax: 614-728-7592
                                                      Renata.Staff@OhioAttorneyGeneral.gov
                                                      Heather.Buchanan@OhioAttorneyGeneral.gov
                                                      Counsel for Defendant Frank LaRose, in his official
                                                      capacity of Ohio Secretary of State
                                                      *pro hac vice admission pending
Case 1:20-cv-04664-BMC Document 50 Filed 10/12/20 Page 2 of 14 PageID #: 1267




                                CERTIFICATE OF SERVICE

I hereby certify that on October 12, 2020, the foregoing was filed electronically. Notice of this

filing will be sent to all parties by operation of the Court’s electronic filing system. Parties may

access this filing through the court’s system


                                                /s/ Renata Y. Staff
                                                RENATA Y. STAFF (OH 0086922)
                                                Assistant Attorney General
          Case: 20-4063 Document
Case 1:20-cv-04664-BMC   Document:
                                 5020-1
                                     Filed Filed: 10/09/2020
                                           10/12/20   Page 3 of Page: 1
                                                                14 PageID #: 1268 (1 of 12)




                        UNITED STATES COURT OF APPEALS
                             FOR THE SIXTH CIRCUIT
                             100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt          POTTER STEWART U.S. COURTHOUSE              Tel. (513) 564-7000
       Clerk                    CINCINNATI, OHIO 45202-3988            www.ca6.uscourts.gov




                                             Filed: October 09, 2020




Mr. David Joseph Carey
American Civil Liberties Union of Ohio Foundation
1108 City Park Avenue, Suite 203
Columbus, OH 43206

Mr. Subodh Chandra
1265 W. Sixth Street
Suite 400
Cleveland, OH 44113

Mr. Richard N. Coglianese
City Attorney's Office
77 N. Front Street
Fourth Floor
Columbus, OH 43215

Ms. Bridget Carty Coontz
Mr. Benjamin Michael Flowers
Office of the Attorney General
30 E. Broad Street
14th Floor
Columbus, OH 43215

Mr. Jon M. Greenbaum
Lawyers' Committee for Civil Rights Under Law
District Of Columbia
900 15th Street, N.W., Ninth Floor
Washington, DC 20005

Ms. Freda Levenson
ACLU of Ohio
4506 Chester Avenue
Cleveland, OH 44103
          Case: 20-4063 Document
Case 1:20-cv-04664-BMC   Document:
                                 5020-1
                                     Filed Filed: 10/09/2020
                                           10/12/20   Page 4 of Page: 2
                                                                14 PageID #: 1269 (2 of 12)




Mr. Charles M. Miller
Ohio Attorney General's Office
Appeals Section
30 E. Broad Street
17th Floor
Columbus, OH 43215

Mr. Ezra D. Rosenberg
Lawyers' Committee for Civil Rights Under Law
1500 K. Street, N.W.
Suite 900
Washington, DC 20005

Mr. James V. Schuster
Law Office
2355 Bellfield Avenue
Cleveland Heights, OH 44106

Alana Valle Tanoury
Columbus City Attorney
77 N. Front Street
Fourth Floor
Columbus, OH 43215

                 Re: Case No. 20-4063, A. Philip Randolph Inst. of OH, et al v. Frank LaRose
                     Originating Case No. : 1:20-cv-01908

Dear Counsel,

  The court issued the enclosed unpublished order today in this case.

                                               Sincerely yours,

                                               s/Cathryn Lovely
                                               Opinions Deputy

cc: Ms. Sandy Opacich

Enclosure
          Case: 20-4063 Document
Case 1:20-cv-04664-BMC   Document:
                                 5020-2
                                     Filed Filed: 10/09/2020
                                           10/12/20   Page 5 of Page: 1
                                                                14 PageID #: 1270 (3 of 12)




                       NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0580n.06

                                           No. 20-4063

                          UNITED STATES COURT OF APPEALS                               FILED
                               FOR THE SIXTH CIRCUIT                              Oct 09, 2020
                                                                             DEBORAH S. HUNT, Clerk
 A. PHILIP RANDOLPH INSTITUTE OF OHIO, )
 et al.,                               )
         Plaintiffs-Appellees,         )
                                                             ON APPEAL FROM THE UNITED
                                       )
                                                             STATES DISTRICT COURT FOR
                 v.                    )
                                                             THE NORTHERN DISTRICT OF
                                       )
                                                             OHIO
 FRANK LAROSE,                         )
                                       )
                                                                            ORDER
         Defendant-Appellant.          )
                                       )



BEFORE: GRIFFIN, WHITE, and THAPAR, Circuit Judges.

       GRIFFIN, Circuit Judge.

       The Supreme Court has repeatedly emphasized that lower federal courts should ordinarily

not alter election rules on the eve of an election. Republican Nat’l Comm. v. Democratic Nat’l

Comm., 140 S. Ct. 1205, 1207 (2020) (per curiam). Here, the district court went a step further and

altered election rules during an election. The district court enjoined Ohio Secretary of State Frank

LaRose from enforcing his directive that absentee ballot drop boxes be placed only at the offices

of the county boards of elections. Secretary LaRose appealed to this Court, and now moves for an

administrative stay and a stay of the district court’s injunction pending appeal. Plaintiffs have

responded. For the reasons set forth below, we grant the motion for a stay pending appeal and

dismiss the motion for an administrative stay as moot.
          Case: 20-4063 Document
Case 1:20-cv-04664-BMC   Document:
                                 5020-2
                                     Filed Filed: 10/09/2020
                                           10/12/20   Page 6 of Page: 2
                                                                14 PageID #: 1271 (4 of 12)

No. 20-4063, A. Philip Randolph Inst. of Ohio v. LaRose


                                                  I.

       Plaintiffs, a collection of non-partisan civil rights organizations and individual voters, filed

this challenge on August 26, 2020, to Directive 2020-16, which concerns the placement of drop

boxes for the collection of absentee voters’ ballots. They claimed that the Directive, which was

promulgated by Ohio Secretary of State Frank LaRose, represented an unconstitutional

infringement on Ohioans’ right to vote. Shortly after filing their complaint, plaintiffs moved for a

preliminary injunction asking the court to enjoin Directive 2020-16 “to the extent that it would

limit county boards of elections to a single ballot drop box at the board office.” In response, the

district court enjoined Secretary LaRose from “enforcing that portion of Directive 2020-16 that

prohibits a county board of elections from installing a secure drop box at a location other than the

board of elections office,” and from “prohibiting a board from deploying its staff for off-site ballot

delivery.” Secretary LaRose filed an interlocutory appeal of the district court’s order the same

day, and the intervenor-defendants have also filed an interlocutory appeal. Secretary LaRose has

filed an emergency motion in our court seeking an administrative stay and a stay pending appeal.

                                                 II.

       This Court considers four factors when considering whether a stay pending appeal is

appropriate: “(1) whether the stay applicant has made a strong showing that he is likely to succeed

on the merits; (2) whether the applicant will be irreparably injured absent a stay; (3) whether

issuance of the stay will substantially injure the other parties interested in the proceeding; and

(4) where the public interest lies.” Nken v. Holder, 556 U.S. 418, 434 (2009). When evaluating

these factors for an alleged constitutional violation, “the likelihood of success on the merits often

will be the determinative factor.” Obama for Am. v. Husted, 697 F.3d 423, 436 (6th Cir. 2012); see

also Bays v. City of Fairborn, 668 F.3d 814, 819 (6th Cir. 2012) (“In First Amendment cases,


                                                 -2-
          Case: 20-4063 Document
Case 1:20-cv-04664-BMC   Document:
                                 5020-2
                                     Filed Filed: 10/09/2020
                                           10/12/20   Page 7 of Page: 3
                                                                14 PageID #: 1272 (5 of 12)

No. 20-4063, A. Philip Randolph Inst. of Ohio v. LaRose


however, the crucial inquiry is usually whether the plaintiff has demonstrated a likelihood of

success on the merits. This is so because . . . the issues of the public interest and harm to the

respective parties largely depend on the constitutionality of the state action.” (internal quotation

marks and alteration omitted).

        The merits of Plaintiffs’ claims are analyzed under the “Anderson Burdick” framework. In

Anderson v. Celebrezze, 460 U.S. 780 (1983), and Burdick v. Takushi, 504 U.S. 428 (1992), the

Supreme Court articulated a “flexible standard,” Burdick, 504 U.S. at 434, for evaluating

“[c]onstitutional challenges to specific provisions of a State’s election laws.” Anderson, 460 U.S.

at 789. The first step of the Anderson-Burdick framework requires us to “determine the burden

the State’s regulation imposes on the plaintiffs’ First Amendment rights.” Hawkins v. DeWine,

968 F.3d 603, 606 (6th Cir. 2020) (citation omitted). “[W]hen those rights are subjected to ‘severe’

restrictions,” the regulation is subject to strict scrutiny and “must be ‘narrowly drawn to advance

a state interest of compelling importance.’” Burdick, 504 U.S. at 434 (quoting Norman v. Reed,

502 U.S. 279, 289 (1992)).          But when those rights are subjected only to “reasonable,

nondiscriminatory restrictions,” the regulation is subject to rational-basis review and “the State’s

important regulatory interests are generally sufficient to justify” the restriction. Id. (quoting

Anderson, 460 U.S. at 788). “For cases between these extremes, we weigh the burden imposed by

the State’s regulation against ‘the precise interests put forward by the State as justifications for the

burden imposed by its rule, taking into consideration the extent to which those interests make it

necessary to burden the plaintiff’s rights.” Thompson v. DeWine, 959 F.3d 804, 808 (6th Cir.

2020) (internal quotations marks omitted) (quoting Burdick, 504 U.S. at 434).

        Here, Directive 2020-16 prohibits county boards of elections from “installing a drop box

at any other location other than the board of elections.” Notably, Ohio voters are not required to


                                                  -3-
          Case: 20-4063 Document
Case 1:20-cv-04664-BMC   Document:
                                 5020-2
                                     Filed Filed: 10/09/2020
                                           10/12/20   Page 8 of Page: 4
                                                                14 PageID #: 1273 (6 of 12)

No. 20-4063, A. Philip Randolph Inst. of Ohio v. LaRose


use a ballot drop box to vote. And we have acknowledged that “Ohio is generous when it comes

to absentee voting,” even though “there is no constitutional right to an absentee ballot.” Mays v.

LaRose, 951 F.3d 775, 779, 792 (6th Cir. 2020). Voters may (1) vote in person on election day,

(2) vote in-person for more than four weeks before election day, (3) mail in an absentee ballot; or

(4) drop off an absentee ballot at a drop box. Thus, a limitation on drop boxes poses at most an

inconvenience to a subset of voters (those who choose to vote absentee and physically drop-off

their absentee ballot). It surely does not impose a “severe restriction[] on the right to vote” and

therefore does not trigger strict scrutiny. Id. at 784. Moreover, the State cannot be faulted for

these voters’ choice to not take advantage of the other avenues available to them to cast their ballot.

Id. at 786 (“Plaintiffs’ choice to not participate in the opportunities Ohio provides to vote . . . was,

at least in part, the cause of [plaintiffs’] inability to vote.”)

        In all, we conclude that Ohio’s restrictions are reasonable and non-discriminatory and thus

subject to rational basis review. See Mays v. LaRose, 951 F3d 775, 791-92 (6th Cir. 2020). But

even if we subject them to mid-level scrutiny, they easily pass constitutional muster for the

following reasons.

        First, Directive 2020-16 promotes uniformity, which in turn promotes the fair

administration of elections. Courts have consistently recognized a state’s interest in the “orderly

administration of elections.” Mays, 951 F.3d at 787. Second, Directive 2020-16 promotes the

state’s efficiency interests in administering elections. “[T]he list of responsibilities of the board

of elections is long and the staff and volunteers who prepare for and administer elections

undoubtedly have much to accomplish during the final few days before the election.” Id. (quoting

Obama for Am. v. Husted, 697 F.3d at 432–33. This efficiency interest is particularly important

where, as here, voting is already in progress. Third, limiting drop boxes to one location per county


                                                    -4-
          Case: 20-4063 Document
Case 1:20-cv-04664-BMC   Document:
                                 5020-2
                                     Filed Filed: 10/09/2020
                                           10/12/20   Page 9 of Page: 5
                                                                14 PageID #: 1274 (7 of 12)

No. 20-4063, A. Philip Randolph Inst. of Ohio v. LaRose


promotes the accuracy of the election. According to LaRose, voters who return a ballot to the

wrong drop box run the risk of having their ballot rejected. (citing Ohio Rev. Code § 3509.05(A)).

Fourth, the Directive 2020-16 promotes the security of the election. As noted by LaRose, Ohio

has never before used off-site drop boxes. Implementing off-site drop boxes now would thus

require on-the-fly implementation of new, untested security measures.

       All of LaRose’s reasons for implementing and enforcing Directive 2020-16 concern

important state interests. And these state interests, taken together, justify the burden that it places

on this one method of voting in Ohio. Accordingly, we conclude that LaRose has made a strong

showing that he is likely to succeed on appeal.

       Moreover, the other three factors all support granting the motion for a stay pending appeal.

First, not granting the stay could irreparably harm Ohio’s election process. The resources (time,

money, etc.) available for preparing for an election are finite and rivalrous. Without a stay, at least

some instrumentalities of the state might spend resources setting up off-site drop boxes, which

they may then be required to remove if LaRose prevails on appeal. Those are resources that state

could have spent on other election “tasks necessary to preserving the integrity of the election

process, maintaining a stable political system, preventing voter fraud, and protecting public

confidence.” Mays, 951 F.3d at 787.

       Second, the stay is unlikely to harm anyone. As discussed above, Ohio offers many ways

to vote. Given all of those options—including on-site drop boxes, casting a vote by mail, and

voting in-person weeks before election day—the absence of off-site drop boxes does not impose a

material harm.

       Third, granting the stay is in the public interest. Immediate implementation of the district

court’s injunction would facilitate a grave risk of voter confusion. See Purcell v. Gonzalez,


                                                  -5-
           Case: 20-4063 Document
Case 1:20-cv-04664-BMC    Document:
                                  50 20-2   Filed: 10/09/2020
                                      Filed 10/12/20   Page 10 ofPage: 6
                                                                  14 PageID #: 1275 (8 of 12)

No. 20-4063, A. Philip Randolph Inst. of Ohio v. LaRose


549 U.S. 1, 4–5 (2006) (“Court orders affecting elections, especially conflicting orders, can

themselves result in voter confusion and consequent incentive to remain away from the polls. As

an election draws closer, that risk will increase.”) The public interest would be best served by

consistent rules regarding how to vote during the pendency of this lawsuit.

                                                 III.

       Federal courts are not “overseers and micromanagers” of “the minutiae of state election

processes.” Ohio Democratic Party v. Husted, 834 F.3d 620, 622 (6th Cir. 2016). The district

court in this case altered election rules during an election and in disregard for Ohio’s important

state interests. Because we conclude that a stay pending appeal is appropriate, we grant Secretary

LaRose’s motion for a stay pending appeal, dismiss the motion for an administrative stay as moot,

and stay the district court’s preliminary injunction.




                                                 -6-
           Case: 20-4063 Document
Case 1:20-cv-04664-BMC    Document:
                                  50 20-2   Filed: 10/09/2020
                                      Filed 10/12/20   Page 11 ofPage: 7
                                                                  14 PageID #: 1276 (9 of 12)

No. 20-4063, A. Philip Randolph Inst. of Ohio v. LaRose


        HELENE N. WHITE, Circuit Judge, dissenting.

        I would not stay the district court’s order. It is true that the federal courts should ordinarily

“not alter election rules on the eve of an election.” Republican Nat’l Comm. v. Democratic Nat’l

Comm., 140 S. Ct. 1205, 1207 (2020) (per curiam). This is because “[w]here a legislature has

significantly greater institutional expertise, as, for example, in the field of election regulation, the

Court in practice defers to empirical legislative judgments.” Nixon v. Shrink Missouri Government

PAC, 528 U.S. 377, 402, 120 S.Ct. 897, 145 L.Ed.2d 886 (2000) (Breyer, J., concurring).

        Here, the legislature crafted a statute that neither “prescribes nor prohibits ballot drop boxes

at locations other than the board of elections,” Ohio Democratic Party v. LaRose, 2020-Ohio-

4778 (Ohio Ct. App. 2020), and places primary responsibility for administering elections in

bipartisan county boards of elections. These boards have the duty to oversee the administration of

elections, including the duty to “[f]ix and provide the places for registration and for holding

primaries and elections.” Ohio Rev. Code Ann. § 3501.11. To be sure, the Secretary has the

statutory authority to issue directives, but the Secretary’s statutory authority is not at issue.

Plaintiffs challenge the constitutionality of the directive, an issue squarely within the authority of

the federal courts to determine.

        Although federal courts are instructed, in ordinary cases, to refrain from altering election

rules close in time to an election, this is not an ordinary case. Here, unlike the cases in which such

rules were announced, see Purcell v. Gonzalez, 549 U.S. 1 (2006) (per curiam); Republican Nat’l

Comm. v. Democratic Nat’l Comm., 140 S. Ct. 1205, 1207 (2020) (per curiam); Andino v.

Middleton, No. 20A55, 2020 U.S. Lexis 4832, *2–3 (U.S. Oct. 5, 2020) (Kavanaugh, J., concurring

in grant of stay); Little v. Reclaim Idaho, 140 S. Ct. 2616, 2616–17 (Roberts, C.J., concurring in

the grant of stay), Plaintiffs are not challenging the application of a statute drafted and debated by


                                                  -7-
           Case: 20-4063 Document
Case 1:20-cv-04664-BMC    Document:
                                  50 20-2   Filed: 10/09/2020
                                      Filed 10/12/20   Page 12 ofPage: 8
                                                                  14 PageID #: 1277(10 of 12)

No. 20-4063, A. Philip Randolph Inst. of Ohio v. LaRose


a legislature, or an election rule determined by referendum. Nor are they challenging the

application of a rule that has long applied to elections in Ohio. Instead, Plaintiffs ask the federal

courts to determine the constitutionality of an eleventh-hour directive issued unilaterally by a

single elected official to disrupt the established plans of bipartisan county boards of elections

endeavoring to perform their duty to administer a fair and orderly election in their jurisdictions.

The Secretary of State claims that he is seeking a stay in order to “preserve the status quo.” But it

was the Secretary’s last-minute directive that disrupted the status quo by banning county boards

of elections from exercising their discretion regarding the location and number of ballot drop boxes

needed to facilitate orderly administration of the November election. The district court’s order

merely returns the administration of Ohio’s elections to the status quo, enacted by the legislature,

that existed prior to the Secretary’s last-minute (and very recent) order, until the constitutionality

of the Secretary’s order can be adjudicated on the merits.

       The Secretary initially took the position that the R.C. 3509.05(A) forbids election boards

from having multiple, off-site ballot locations within a single county. Ohio Democratic Party,

2020-Ohio-4778 at *1. The Ohio courts determined that the Secretary’s interpretation was

incorrect and that such additional locations were neither prohibit nor mandated. Prior to the state-

court decision, the Secretary stated that he would allow off-site drop boxes if a court determined

they are permissible under the statute. The Secretary then changed his mind. The county elections

boards are bipartisan, with of two Democrats and two Republicans. Although the Secretary has

overall control of the election, and may promulgate directives, the individual county boards are

granted the authority to control the local aspects of elections. See Ohio Rev. Code §§ 3501.04,

3501.05, and 3501.11. This makes sense; county populations, geographic dimensions, and




                                                 -8-
           Case: 20-4063 Document
Case 1:20-cv-04664-BMC    Document:
                                  50 20-2   Filed: 10/09/2020
                                      Filed 10/12/20   Page 13 ofPage: 9
                                                                  14 PageID #: 1278(11 of 12)

No. 20-4063, A. Philip Randolph Inst. of Ohio v. LaRose


infrastructure vary considerably throughout the state. Cuyahoga County has 850,000 voters: Noble

County has under 10,000. R. 91, PID 2921.

       Plaintiffs presented considerable evidence that voters in the largest counties will suffer

significant burdens as a result of the Secretary’s directive limiting the ability of the county boards

to implement bipartisan plans tailored to best administer efficient, safe, and secure voting in their

counties. Id. at 2920–22. The Secretary’s asserted interests in uniformity, secure and orderly

elections, avoidance of voter confusion and public confidence in the integrity of the electoral

process, Appellant Motion at 17–20, are not served by the Secretary’s directive.

       The Secretary’s asserted interest in uniformity ignores that each county has its own

bipartisan election commission with knowledge of the county’s needs. Uniformity in the number

of ballot drop-off locations across counties with 850,00 voters and counties with less than 10,000

voters promotes unequal, rather than uniform, voting opportunities.

       The Secretary has not shown that the proposed locations at the libraries staffed by elections

officials will undermine the security and orderly of the election. R. 91, PID 2922–24. Nor has the

Secretary shown that the plan will lead to voter confusion. Id. Any confusion is a result of the

Secretary’s changing positions. Finally, public confidence in the integrity of the electoral process

is served by allowing Ohio citizens to have the best chance of having their votes safely cast and

their ballots counted, subject to strict supervision by local bipartisan election commissions.

       In sum, I would not find that the district court, after conducting evidentiary hearings with

multiple witnesses, and analyzing significant briefing, abused its discretion in enjoining what it

determined to likely be an unconstitutional directive issued by a single elected official, impacting

the voting rights of thousands of citizens. Although last minute injunctions issued during an

election are usually disfavored, the justifications for such a rule are not present in this case. The


                                                 -9-
          Case: 20-4063 Document
Case 1:20-cv-04664-BMC   Document:
                                 5020-2
                                     Filed Filed: 10/09/2020
                                           10/12/20   Page 14 ofPage: 10
                                                                 14 PageID #: 1279(12 of 12)

No. 20-4063, A. Philip Randolph Inst. of Ohio v. LaRose


status quo, created by the legislature, will be preserved by the district court’s injunction.

Moreover, to hold that the constitutionality of a last-minute order by a single state official

impacting the voting rights of thousands of citizens may not be adjudicated until after their right

to vote has been disrupted applies Supreme Court precedent to an inappropriate context.

        For the foregoing reasons, I dissent.

                                      ENTERED BY ORDER OF THE COURT




                                      __________________________________
                                      Deborah S. Hunt, Clerk




                                                -10-
